Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  157500                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  LASAN BELLAMY,                                                                                     Elizabeth T. Clement,
           Petitioner-Appellant,                                                                                      Justices

  v                                                                 SC: 157500
                                                                    COA: 336584
                                                                    Ingham CC: 16-000017-AW
  DEPARTMENT OF CORRECTIONS and
  PAROLE BOARD,
           Respondents-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 20, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 4, 2018
           a1126
                                                                               Clerk